         Case 1:19-cr-00564-KWR Document 71 Filed 11/19/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
        vs.                                        )       CRIMINAL NO. 19-CR-0564 WJ
                                                   )
 LOWELL BEGAY,                                     )
                                                   )
                Defendant.                         )

     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO TRANSPORT
      DEFENDANT TO COURT FOR PSYCHOLOGICAL FORENSIC TESTING

       The United States of America hereby responds to the defendant, Lowell Begay’s request

to have him transported to the courthouse for psychological forensic testing. (Doc. 70.) For the

reasons set forth below, the United States maintains that the appointment should take place at the

jail where Defendant is currently being held pending trial.

1.     The United States does not object to Defendant’s request to have Defendant evaluated,

       however Defendant’s request to have this appointment at the courthouse does not appear

       to be appropriate at this time.

2.     Due to the current Covid-19 pandemic in person visits are currently suspended at the

       Cibola County Correctional Center (CCCC). However, according to the United States

       Marshals Service (USMS), in person visits will resume once CCCC is off lockdown and

       a doctor can go out to the facility at that time.

3.     Counsel for the United States conferred with Sean Cozart with the USMS regarding

       Defendant’s motion. The USMS opposes Defendant’s request to have his appointment at

       the courthouse due to the undue burden at this time to assign personnel to safely transport

       Defendant from CCCC to the courthouse and to further accommodate the appointment at
         Case 1:19-cr-00564-KWR Document 71 Filed 11/19/20 Page 2 of 2




       the courthouse given Covid-19.

4.     In addition, according to the USMS, there is ample space at CCCC to safely have

       Defendant’s appointment at the facility and to maintain social distancing and other

       appropriate protocols.

5.     Based on the concerns of the USMS, the United States opposes Defendant’s request for

       his appointment to take place at the courthouse. Instead, it appears that CCCC is the best

       location at this time once in person visits resume.



       For the foregoing reasons, this Court should deny Defendant’s request to be transported

to the courthouse at this time.



                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Electronically Filed 11/19/20
                                                     DAVID PATRICK COWEN
                                                     Assistant United States Attorney
                                                     201 Third Street NW, Suite 900
                                                     Albuquerque, NM 87102
                                                     (505) 346-7274


I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which will
send electronic notification to defense
counsel of record on this date.
Electronically Filed 11/19/20
DAVID PATRICK COWEN
Assistant United States Attorney




                                                                                        Page 2 of 2
